

115 HR 6977 IH: No Blame, No Shame Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6977IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Nolan introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act to prohibit the stigmatization of
			 children who are unable to pay for meals.
	
 1.Short titleThis Act may be cited as the No Blame, No Shame Act.2.FindingsCongress finds the following: (1)School nutrition programs help end childhood hunger and provide access to healthy, nutritious meals.
 (2)Access to school meals has been shown to improve educational outcomes. (3)A Federal, publicly funded universal school meal and nutrition program will eliminate any stigma that accompanies free or reduced meals and students unable to purchase meals due to insufficient account funds.
 (4)A Federal, publicly funded universal school meal and nutrition program would further allow schools to shift resources from paperwork to providing high quality meals.
 (5)A Federal, publicly funded universal school meal and nutrition program should be established. 3.Prohibition on stigmatization of children who are unable to pay for mealsSection 9(b)(10) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(10)) is amended—
 (1)by striking (10) No physical and inserting the following:  (10)Discriminatory or stigmatizing treatment of children by schools (A)Discrimination based on eligibilityNo physical; and
 (2)by adding at the end the following:  (B)Stigmatization based on lack of funds or debt (i)Definition of covered childIn this subparagraph, the term covered child means a child who—
 (I)is a student at a school that participates in— (aa)the school lunch program established under this Act; or
 (bb)the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (II) (aa)does not have funds to pay for a lunch or breakfast at the school; or
 (bb)has outstanding credit that was extended by a school food authority for a lunch or breakfast at the school.
								(ii)Requirements of local educational agencies
 (I)In generalA local educational agency shall not permit— (aa)the public identification of a covered child, such as by requiring the covered child to wear a wristband or display a hand stamp to identify the covered child as a covered child;
 (bb)the stigmatization of a covered child, such as by preventing such student from participating in extracurricular activities, school functions, or other school events due to the status of the child as a covered child; or
 (cc)any requirement that a covered child, because of the status of the covered child as a covered child—
 (AA)perform chores or any other activity that is not required of students generally; or (BB)dispose of a lunch or breakfast after it has been served to the covered child.
									(II)Communications
 (aa)In generalSubject to item (bb), a local educational agency shall require that any communication relating to an outstanding credit described in clause (i)(II)(bb) of a covered child shall be directed—
 (AA)to a parent or guardian of the covered child; and (BB)not to the covered child.
 (bb)LettersA local educational agency may permit a requirement that a covered child deliver a letter addressed to a parent or guardian of the covered child that contains a communication described in item (aa), subject to the condition that the letter shall not be distributed to the covered child in a manner that stigmatizes the covered child.
 (cc)School meal collection policy distributionA local educational agency shall annually publish and make publicly available, including to school administrators, meal vendors, and parents and guardians of children served by the local educational agency, the policy of local educational agency that includes—
 (AA)the policies, procedures, and guidelines of the local educational agency with respect to owed debts and insufficient funds to purchase meals; and
 (BB)available and relevant meals and food programs and resources. (C)Report on violationsEach State shall annually submit to the Secretary a report that includes—
 (i)each violation of this paragraph by a school located in such State during the previous year; (ii)each violation of this paragraph by a local educational agency located in such State during the previous year;
 (iii)the amount of student meal debt accrued in each school and each local educational agency located in the State during the previous year; or
 (iv)the policies with respect to school meals used by each school and local educational agency located in such State.
 (D)PublicationThe Secretary shall establish and update a list of the violations of this paragraph on a public website of the Department.
					(E)Penalty
 (i)In generalNotwithstanding any other provision of law and subject to clause (ii), in the case of a local educational agency or a school served by such local educational agency that is reported under subparagraph (C) as having violated this paragraph, such local educational agency shall, not later than 3 years after the date on which such report was submitted—
 (I)use administrative funds reserved for school board or administrator activities to pay accrued school meal debt in the year prior to the date on which such report was submitted; and
 (II)forgive the outstanding debt of each covered child that accrued such debts. (ii)Certain funds excluded from redistributionNone of the funds that would otherwise be used by the local educational agency for salaries, bonuses, workforce training and development, instruction of students, student resources, day-to-day school operations, or the benefit of school employees, teachers, and school-based administrator may be used under clause (i).
 (F)ProhibitionIn the case of covered child with outstanding debt with respect to school meals, a local educational agency may not seek collection through a collection agency if such collection agency charges such covered child or the family of such covered child fees that are in addition to the outstanding debt..
 4.Sense of CongressIt is the sense of Congress that the Secretary of Agriculture should ensure that— (1) (A)to the maximum extent practicable, an application for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is distributed—
 (i)in an understandable and uniform format; and (ii)by not later than July 1 each year; and
 (B)a local educational agency offers technical assistance to a parent or legal guardian to complete an application described in subparagraph (A);
 (2)each local educational agency coordinates with— (A)the local educational agency liaison designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)) to ensure that homeless children and youths eligible to receive free lunches and breakfasts under section 9(b)(12)(A)(iv) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)(iv)) receive those free lunches and breakfasts; and
 (B)the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 42 U.S.C. 470 et seq.) to ensure that foster children eligible to receive free lunches and breakfasts under section 9(b)(12)(A)(vii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)(vii)) receive those free lunches and breakfasts; and
 (3)a local educational agency that participates in the school lunch program or the school breakfast program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), respectively—
 (A)shall provide to a child who requests a lunch or breakfast a lunch or breakfast, regardless of whether the child—
 (i)has money to pay for the lunch or breakfast; or (ii)owes money for a lunch or breakfast;
 (B)shall not provide to a child who qualifies for a free or reduced price lunch or breakfast an alternate meal that is not provided to students generally; and
 (C)should explore innovative ways to use technology to improve and coordinate communications with parents and guardians with respect to functions such as—
 (i)prepayment for meals; (ii)checking balances for school meals;
 (iii)adding funds to accounts for school meals; (iv)addressing outstanding debt for school meals; and
 (v)sending automatic emails when an account balance is low. 